F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                      August 14, 2006
                                  TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                        Clerk of Court

 GREGORY STEW ART HUBLER,

       Petitioner - A ppellant,
                                                        No. 06-1173
 v.                                             (D.C. No. 06-CV-00211 ZLW )
                                                          (D . Colo.)
 JOE ORTIZ, Director Colorado
 D.O.C.; JOHN SU THERS, The
 Attorney General of the State of
 Colorado,

       Respondents - Appellees.



                              ORDER
               DENYING CERTIFICATE O F APPEALABILITY


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.


      Gregory Stew art Hubler, a state inmate appearing pro se, seeks a certificate

of appealability (COA) so that he may appeal from the district court’s denial of

his habeas petition filed pursuant to 28 U.S.C. § 2254. Because M r. Hubler has

failed to demonstrate that it is reasonably debatable whether the district court’s

procedural ruling dismissing his claim is correct, see Slack v. M cDaniel, 529 U.S.

473, 484 (2000), we deny a COA and dismiss the appeal.

      On December 12, 1999, before a Colorado state court, M r. Hubler pled

guilty to pandering to a child in violation of Colo. Rev. Stat. § 18-7-403(1)(b). R.
Doc. 8, Att. 4. On February 29, 2000, he was sentenced to 20 years probation.

Id. He did not file a direct appeal from his conviction. On M arch 5, 2002, for

reasons not reflected in the record, M r. Hubler’s probation was revoked, and he

was sentenced to 14 years in prison. Id.

      According to M r. Hubler, in July 2003, he filed an application for post-

conviction relief in state trial court. On August 15, 2005, the trial court denied

that motion, on M ay 19, 2005, the Colorado Court of Appeals affirmed

concluding the motion was untimely, and on October 11, 2005, the Colorado

Supreme Court denied his petition for writ of certiorari. He further alleges that

on June 24, 2005, he filed a second post-conviction motion, on July 5, 2005, the

trial court denied the motion, and his appeal therefrom is still pending in the

Colorado Court of A ppeals.

      On February 7, 2006, M r. Hubler filed his federal habeas petition. R. Doc.

3. It was received for filing on January 26, 2006. In it, he challenged the legality

of his conviction on several grounds. See id.

      On February 9, 2006, the magistrate judge assigned to the case ordered M r.

Hubler to show cause why his petition should not be denied as time-barred by the

one-year limitations period in 28 U.S.C. § 2244(d). R. Doc. 4 at 4. On M arch 6,

2006, M r. Hubler filed his response to the show cause order, see R. Doc. 5, and

on April 5, filed a combined motion to amend his petition and request for leave of

court to conduct discovery with the appointment of counsel, see R. Doc. at 6. The

                                           -2-
district court denied M r. Hubler’s motion to amend, in part, denied his request to

conduct discovery with appointment of counsel, and, without addressing M r.

Hubler’s constitutional claims, dismissed his habeas petition as time-barred. See

R. Doc. 7.

      W hen the district court denies a habeas petition on procedural grounds and

fails to address the prisoner’s constitutional claims, we may issue a COA only if

the prisoner demonstrates that it is reasonably debatable whether (1) the petition

states a valid claim of the denial of a constitutional right, and (2) the district

court’s procedural ruling is correct. Slack, 529 U.S. at 484. On appeal, M r.

Hubler argues the merits of his claims and that the district court erred in

determining his action is barred by limitations. The district court’s conclusion

that M r. Hubler’s claims are time-barred is not reasonably debatable. The

Antiterrorism and Effective Death Penalty Act (AEDPA ), enacted on April 24,

1996, provides that a “1-year period of limitation shall apply to an application for

a writ of habeas corpus by a person in custody pursuant to the judgment of a State

court.” 28 U.S.C. § 2244(d)(1). This limitation period usually commences on

“the date on which the judgment became final by . . . the expiration of the time

for seeking [direct] review .” 28 U.S.C. § 2244(d)(1)(A ). M r. Hubler did not file

a direct appeal from his conviction, and thus it became final on April 14, 2000,

forty-five days after the imposition of his judgment and sentence. See Colo. App.

R. 4(b)(1). M r. Hubler therefore had until April 14, 2001, to file his § 2254

                                          -3-
petition. He did not file his § 2254 motion until February 7, 2006, well past the

deadline.

      The running of the limitations period would be tolled or suspended during

the pendency of any post-conviction or other collateral proceeding filed during

the one-year limitations period. See Hoggro v. Boone, 150 F.3d 1223, 1226 (10th

Cir. 1998). But a petition for post-conviction relief filed in state court after the

limitations period has expired no longer serves to toll it. See Fisher v. Gibson,

262 F.3d 1135, 1142-43 (10th Cir. 2001). Thus, M r. Hubler’s July 2003 and June

24, 2005, applications for post-conviction relief are of no consequence.

      The limitations period for § 2254 motions is also subject to equitable

tolling in extraordinary circumstances, Gibson v. Klinger, 232 F.3d 799, 808

(10th Cir. 2000), such as where “a constitutional violation [will] result[ ] in the

conviction of one who is actually innocent or incompetent,” M iller v. M arr, 141

F.3d 976, 978 (10th Cir. 1998). But in order for a petitioner to avail himself of

the actual innocence exception he must demonstrate that his claim is based on a

an independent constitutional violation. See Herrera v. Collins, 506 U.S. 390,

400, 404 (1995) (holding that although actual innocence is not itself a recognized

constitutional claim, it can serve as a “gateway” through which a habeas

petitioner may advance an otherw ise procedurally barred constitutional claim).

      M r. Hubler’s claim of actual innocence is unavailing. It is tied to an

assertion that the State violated Brady v. M aryland, 373 U.S. 83 (1963), and its

                                          -4-
progeny, by failing to disclose potentially material impeachment evidence before

he rendered his guilty plea and “strategically sealing” a volume of the court

record— specifically, an unlabeled manilla envelope. See COA App. at 3-4; Aplt.

Br. at 7-10. As to the potentially material impeachment evidence, the Supreme

Court closed the door on M r. Hubler’s argument in United States v. Ruiz, 536

U.S. 622, 629 (2002), when it held that the Constitution does not require pre-

guilty plea disclosure of impeachment information. M r. Hubler’s attempt to

distinguish R uiz as a drug case, as opposed to the “sex-type” case here, see COA

App. at 4, is unpersuasive. And as to the sealed record, the district court did not

abuse its discretion in denying his discovery request based on M r. Hubler’s

allegations regarding the possibility of uncovering exculpatory evidence therein.

See Rector v. Johnson, 120 F.3d 551, 562-63 (5th Cir. 1997) (district court did

not abuse its discretion in denying discovery into sealed records when petitioner

failed to make at least a prima facie showing of what specifically he intends to

find and prove).

      M r. Hubler also claims the time-bar should be excused because the felony

complaint and information to which he pleaded does not contain a date, signature

or file stamp and therefore the state district court lacked jurisdiction over the

criminal matter. See Colo. Rev. Stat. § 16-5-101(c). Even assuming that the

copy he submits w as incomplete, it plainly specifies the counts. Regardless, we

are unpersuaded that this type defect suggests actual innocence that would be

                                          -5-
required for equitable tolling. See Schlup v. Delo, 513 U.S. 298, 327-28 (1995).

         W e DENY IFP status, DENY a COA, and DISM ISS this appeal. All

pending motions are DENIED. W e STRIKE the supplemental authority

ostensibly filed pursuant to Fed. R. App. P. 28(j) on August 7, 2006, as improper

argument. See United States v. Lindsey, 389 F.3d 1334, 1336 n.1 (10th Cir.

2004).

                                      Entered for the Court



                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                        -6-